



COURT OF APPEAL FOR ONTARIO

CITATION: Manulife Bank of Canada v. Holden-Khan, 2018 ONCA
    297

DATE: 20180323

DOCKET: C64425

MacFarland, Huscroft and Nordheimer JJ.A.

BETWEEN

Manulife Bank of Canada

Plaintiff (Respondent)

and

Marika Holden-Khan and Lutful Kabir Khan

Defendants (Appellants)

Lutful Khan, acting in person

Natalie Marconi, for the respondent

Heard and released orally: March 21, 2018

On appeal from the judgment of Justice Hugh R. McLean of
    the Superior Court of Justice, dated October 6, 2017.

REASONS FOR DECISION

[1]

The appellant filed fresh evidence on his appeal from the judgment of
    McLean J. In our view most of the relevant material could have been put before
    the motion judge at the time.

[2]

We note that the motion judge asked the appellant several times during
    the motion if he wished to file materials and he declined to do so.

[3]

He acknowledged that he was in significant arrears of property taxes.
    The bank stepped in and paid those arrears as it was entitled to do and added
    that amount to the mortgage debt. Having done so, this caused the appellant to
    exceed his authorized credit limit which constituted a default as did the
    non-payment itself under the terms of the mortgage.

[4]

We are not persuaded there is any basis on the record for any of the
    other defences raised. There is no basis for this court to interfere with the
    summary judgment granted by McLean J. and the appeal is dismissed. Costs to the
    respondent fixed in the sum of $20,000 inclusive of HST and disbursements.

J. MacFarland J.A.

Grant Huscroft J.A.

I.V.B. Nordheimer J.A.


